Allen, J.
In Bartlett, petitioner, 168 Mass. 509, 521, it was said by the court, with reference to this bequest, “ Wynn having since died, the interest up to the time of his death is payable to his estate; the principal of this trust fund belongs to the residue of the testator’s estate.” The plaintiff now says that she had no notice of that suit, and did not appear, and is not bound by what was there declared. It is, however, obvious that it was right. The language of the bequest was that “ the income only ” *293should be paid to Wynn; and there was a general residuary clause. There is nothing to show an intention that anything should be paid to him except the income during his life. In re Grove’s trusts, 28 L. J. (N. S.) Ch. 536. In re Morgan, [1893] 3 Ch. 222. Judgment for the defendants affirmed.